14-1911
     Liang v. Lynch
                                                                                                   BIA
                                                                                             Poczter, IJ
                                                                                          A200 591 939


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            REENA RAGGI,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   ZHEN LIANG,
14            Petitioner,
15
16                    v.                                                       14-1911
17                                                                             NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,*
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                          Gary J. Yerman, Yerman & Associates,
25                                            LLC, New York, New York.

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Loretta E. Lynch is
     automatically substituted for former Attorney General Eric H. Holder, Jr. as Respondent.
1    FOR RESPONDENT:              Benjamin C. Mizer, Acting Assistant
2                                 Attorney General; M. Jocelyn Lopez
3                                 Wright, Senior Litigation Counsel;
4                                 Sara J. Bayram, Trial Attorney,
5                                 Office of Immigration Litigation,
6                                 United States Department of Justice,
7                                 Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13       Petitioner Zhen Liang, a native and citizen of the People’s

14   Republic of China, seeks review of a May 16, 2014, decision of

15   the BIA affirming a December 7, 2011, decision of an Immigration

16   Judge     (“IJ”)   denying   Liang’s   application   for   asylum,

17   withholding of removal, and relief under the Convention Against

18   Torture (“CAT”).     In re Zhen Liang, No. A200 591 939 (B.I.A.

19   May 16, 2014), aff’g No. A200 591 939 (Immig. Ct. N.Y. City Dec.

20   7, 2011).      We assume the parties’ familiarity with the

21   underlying facts and procedural history in this case.

22       We have reviewed the IJ’s decision as modified by the BIA.

23   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

24   (2d Cir. 2005).     The applicable standards of review are well


                                      2
1    established.    See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

2    Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).

3        For asylum applications like Liang’s, governed by the REAL

4    ID Act, the agency may, “[c]onsidering the totality of the

5    circumstances . . . base a credibility determination on the

6    demeanor,   candor,   or   responsiveness   of    the    applicant   or

7    witness, the inherent plausibility of the applicant’s or

8    witness’s account,” and inconsistencies in an applicant’s

9    statements and other record evidence “without regard to whether

10   an inconsistency, inaccuracy, or falsehood goes to the heart

11   of the applicant’s claim.”     8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

12   Xia Lin, 534 F.3d at 163-64.          Here, the agency’s adverse

13   credibility    determination     is   supported     by    substantial

14   evidence.

15       The IJ reasonably relied on discrepancies between Liang’s

16   testimony and his parents’ letter.       Xiu Xia Lin, 534 F.3d at

17   163-64.   Liang testified that police in China regularly come

18   to his home looking for him, but his parents’ letter stated that

19   they came to his home only once in October 2009.         In addition,

20   Liang testified that he has never practiced Falun Gong and will

21   not do so in the future; however, his parents stated that Liang
                                      3
1    told them he could now practice Falun Gong “free and open in

2    the United States.”

3         The IJ reasonably relied on these discrepancies.                 The

4    first discrepancy casts doubt on the primary element of Liang’s

5    claim—that police are searching for him for distributing Falun

6    Gong flyers.    Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d

7    289, 295 (2d Cir. 2006) (per curiam).            The second discrepancy

8    casts doubt on the veracity of Liang’s entire claim.                   In

9    particular, Liang’s parents’ statement — that Liang told them

10   he could practice Falun Gong freely in the United States —

11   directly contradicts Liang’s testimony that he will never

12   practice Falun Gong.       Accordingly, the IJ reasonably based her

13   credibility         determination     on       these      inconsistencies.

14   Moreover,     the    IJ   was   not       required   to   credit   Liang’s

15   explanations, which were unconvincing.               Majidi v. Gonzales,

16   430 F.3d 77, 80-81 (2d Cir. 2005).

17        Considering these inconsistences, as well as Liang’s

18   insufficient explanations, the “totality of the circumstances”

19   supports the IJ’s adverse credibility determination.               Xiu Xia

20   Lin, 534 F.3d at 163-64.        Accordingly, because all of Liang’s

21   claims rely on his credibility, the agency did not err in denying
                                           4
1    asylum, withholding of removal, and CAT relief because the

2    claims were all based on the same factual predicate.    Paul v.

3    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).     We therefore

4    do not address the agency’s alternative ruling that Liang failed

5    to meet his burden of proof.

6        For the foregoing reasons, the petition for review is

7    DENIED.    As we have completed our review, any stay of removal

8    that the Court previously granted in this petition is VACATED,

9    and any pending motion for a stay of removal in this petition

10   is DISMISSED as moot.    Any pending request for oral argument

11   in this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O=Hagan Wolfe, Clerk




                                    5